DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Michael Herman on 12 February 2020.

The application has been amended as follows: 

Replace claim 1 with the following: 

introducing an ultraviolet (UV) light sensitive initiator into an inverse emulsion monomer formulation comprising monomers; 
irradiating the monomer formulation with an UV light source at a predetermined intensity; 
adjusting the UV light source intensity so that the reaction reaches a first predetermined temperature; 
increasing the UV light source intensity until the temperature of the reaction reaches a plateau; 
cooling the emulsion to a second predetermined temperature under constant irradiation; and 
wherein the polymerized product is formed from polymerization of the monomers in the presence of the irradiated UV light sensitive initiator.

	Claims 23 and 24 are canceled.

	Support for the amendment to claim 1 can be found, for example, in Example 2 [0061-0067] and paragraphs [0024] and [0049] of the instant specification.

Reasons for Allowance
	Claims 1, 2, 4-6, 8-10, 12, 13, 15-18, and 20-22.
The following is an examiner’s statement of reasons for allowance: the closest prior art of record, known by Honghai et al. (CN 101550202) teaches a method of producing a polymer (polymer product) via inverse emulsion polymerization [0007-0008].  Honghai et al. teaches water soluble vinyl monomers are formulated into an aqueous solution, emulsifying agents, and a polymerization initiator to form a pre-emulsion [0010-0014]; the pre-emulsion is subjected to nitrogen flooding followed by irradiation with ultraviolet light [0016].  Honghai et al. fails to explicitly teach adjusting the UV light source intensity so that the reaction reaches a first predetermined temperature, increasing the UV light source intensity until the temperature of the reaction reaches a plateau, and cooling the emulsion to a second predetermined temperature under constant irradiation.
Honghai et al. does not contain sufficient suggestion, teaching, or motivation that would lead us from the taught generic method of producing a polymer, to the specific method of producing a polymerized product comprising the steps of adjusting the UV light source intensity so that the reaction reaches a first predetermined temperature; increasing the UV light source intensity until the temperature of the reaction reaches a plateau; cooling the emulsion to a second predetermined temperature under constant irradiation; as claimed by the instant application.  Such a reconstruction of the claims would be based on impermissible hindsight.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Correspondence
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JESSICA ROSWELL whose telephone number is (571)270-5453.  The examiner can normally be reached on M-F 8:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Eashoo can be reached on 571-272-1197.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/JESSICA M ROSWELL/           Primary Examiner, Art Unit 1767